DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003).
In this case the claim preamble does not impart limitations to the claims, as the body of the claims refer to “a refinery stream” and not the refinery stream described within the preamble.
Alternatively if applicant considers preamble to be limiting, then a U.S.C. 112 (b) rejection is entered below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1-7, the claims are indefinite for the following reasons,
It is unclear to the Examiner if the preamble of the applicant claimed invention is claiming a separation efficacy of 90 % or higher, or just limiting the feedstock by claiming that the refinery purge stream is a purge stream from a refinery with a conversion degree higher than or equal to 90 %. 
Either way, the original preamble is incorrect, as solids and asphaltenes are byproducts of the unconverted material and thus a conversion degree would not be associated with the solids and asphaltenes as currently claimed.
Claim 5 recites the limitation "the time necessary" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes a time for the formation of a light phase and a heavy phase, was not claimed in the parent claim.

With respect to claim 7, the claim recites the limitation "the sedimentation rate" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes a rate for sedimentation is not claimed in the parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viguie et al (US 2011/0114541), in view of Belmonte et al (US 2016/0068760).

Viguie further discloses wherein the solid particles in suspension enter the process at a temperature of about 180°C to 250°C (see paragraph 0050) and allowing the fine solid particles to separate under gravity (see paragraph 0001).
Consequently Viguie discloses a substantial portion of the applicant invention i.e. a heated feedstock comprising suspended fine particles, entering a separation device at a temperature of about 180°C to 250°C and subsequently letting the heated suspension separate into a light phase and heavy phase through gravity, i.e. sedimentation. 
Viguie does not however discloses the step of cooling progressively to lower the temperature in a controlled manner to a minimum temperature of 100°C, as claimed.
Belmonte discloses a process for treating a hydrocarbon-based heavy residue (1), in particular bituminous residues with a high asphaltene content, comprises the following operations: A) bringing the heavy residue to be treated to a temperature within the range of 325-500.degree. C.; B) subjecting the heavy residue to be treated to a substantially adiabatic expansion (lowering temperature) in an environment at a pressure equal to or lower than about 0.1 bara, and at a temperature equal to or lower than 450°C, so as to separate, from the heavy residue to be treated, a first less volatile fraction (17) having a boiling point at atmospheric pressure equal to or higher than 540°C and whose solid and/or anhydrous residue prevalently contains asphaltenes insoluble in pentane and/or other residues insoluble in tetrahydrofuran (see abstract).

  Examiner notes differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 2, the prior combination teaches the limitation of claim 1.  Viguie further discloses wherein the purge stream comes from hydroconversion processes in slurry phase (see paragraph 0003-0004 and 0009).
With respect to claims 3-4, the prior combination discloses teaches the limitation of claim 1.  The prior combination does not disclose wherein the process is cooled to a temperature within the range of 100°C to 160°C, as claimed.
However Examiner notes differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is contemplated that one of ordinary skill in the art could arrive at the applicant claimed limitation through routine optimization, in view of the prior art, as Viguie discloses a substantial portion of the applicant claimed invention with the exception of a cooling step, Belmonte remedies this deficiency by discloses a similar process, wherein after a heating step, a cooling step is performed to assist in separation of the solids from the mixture.  Thus a combination of both teachings would yield a predictable result i.e. aiding the separation process. 
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claims 5-7, the claims relate to operating conditions with respect residence time and sedimentary rates, the closest prior art is silent to these claimed characteristics of the process, furthermore the closest prior art does not teach or suggest one of ordinary skill in the art at time of filing to optimize said conditions. 
Consequently it is the position of the Examiner, that the said claimed limitation would be patentable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/           Examiner, Art Unit 1771